DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.

Response to Amendment
Claims 2, 9, 10, 12, 19-21 are cancelled. 
Claims 22-27 are new. 
Claims 1, 3, 5-8, 11, 13, 15-18 are amended. 
Claims 1, 3-8, 11, 13-18, 22-27 are pending. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-8, 11, 13-18, and 22-24, drawn to system and method of transmission of two split beam signals, wherein a matched filter is applied to improve distance estimates, classified in G01S 17/93.
II. Claims 25-27, drawn to computer readable medium for transmitting and receiving optical pulses, classified in G01S 13/93.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case Invention II is the computer program code (algorithm) for controlling a computer to transmit and receive signals. Invention I includes the specific operation itself of the lidar system and the lidar system itself. Invention II could be used to control any lidar system. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claims require different fields of search – and the applicant did not originally present the computer readable medium claims for examination. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Newly submitted claims 25-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims require different fields of search – and the applicant did not originally present the computer readable medium claims for examination. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 have been withdrawn from consideration as being directed to a non-elected invention. Furthermore, the examiner stated on the record that the after-final amendment filed 25 October 2021 would not have Claims 25-27 considered due to election by original presentation, but the applicant failed to cancel the claims prior to filing the RCE.  See 37 CFR 1.142(b) and MPEP § 821.03. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11, 13-18, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the applicant includes the phrase “for transmission towards a target region”. This implies future intended use and is not given any patentable weight. 
In Claim 1, the applicant includes the phrase “using a transmitter”, “using a splitter”, and “using a second receiver”. These are all passive forms that don’t accurately describe an active process. Applicant needs to amend the claims to include active, present forms of these elements if he wishes them to be considered. 
In Claim 1, the applicant has failed to specify whether the receivers sense scattered or reflected light. Scattered light would be interpreted to bounce of an unintended target and is thus useless to determine an arrival time. Correction is required. 
In Claim 1, applicant fails to specify what a “first temporal profile” is. Is this a photon count number as a function of time? Correction is required. 
In Claim 1, applicant fails to specify what “apply a time-domain representation… to a matched filter” means. Again, the phrasing in the passive voice leaves open to guessing as to what the applicant actually is doing. If the applicant is taking a reference signal, performing a series of 
The same rejections apply mutatis mutandis to independent Claim 11. Dependent claims 3-8, 13-18 and 22-24 fail to remedy these issues. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-18, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbide (US 2016/0084946) in view of Matsuo (US 2013/0099959).
Regarding Claim 1, Turbide teaches a method for improving range resolution in an optical detection system [Fig 4-6], the method comprising: generating a first light pulse for transmission towards a target region using a transmitter including directing a representation  of the first light pulse from an illuminator to a first receiver using a splitter [0022; 0043-45; 0051-53; 0056-61; 0068-72], and determining a first temporal profile defining a shape of the first light pulse [0022; 0043-45; 0051-53; 0056-61; 0068-72]; and using a second receiver, receiving a-scattered or reflected light from the target region [0022; 0043-45; 0051-53; 0056-61; 0068-72], the scattered or reflected light corresponding to transmission of the first light pulse to the target region
Regarding Claim 11, Turbide teaches an optical detection system having improved range resolution, the system [Fig 4-6] comprising: a transmitter configured to transmit a light pulse towards a target region [0022; 0043-45; 0051-53; 0056-61; 0068-72]; a first optical receiver configured to receive, using a splitter [0022; 0043-45; 0051-53; 0056-61; 0068-72], a representation of the  transmitted first light pulse from an illuminator the transmitter [0022; 0043-45; 0051-53; 0056-61; 0068-72]; a second optical receiver configured to receive scattered or reflected light from the target region, the scattered or reflected light corresponding to transmission of the first  light pulse to  the target region [0022; 0043-45; 0051-53; 0056-61; 0068-72]; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 control circuitry configured to determine [0022; 0043-45; 0051-53; 0056-61; 0068-72] first light pulse received by the first optical receiver [0022; 0043-45; 0051-53; 0056-61; 0068-72],  a matched filter and determining a time of a corresponding peak at the filter output [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Turbide does not explicitly teach – but Matsuo does teach a first temporal profile defining a shape of the first light pulse from the received representation … and configured to determine an arrival time of the received scattered or reflected light  based at least 
Regarding Claims 3 and 13, Turbide also teaches receiving light pulses from the target region corresponding to the scattered or reflected light interacting with multiple features in the target region; and determining respective arrival times corresponding to the respective light pulses using the matched filter [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 4 and 14, Turbide also teaches receiving one or more light pulses from a first surface in the target region and a second surface in the target region, wherein light reflected from the first surface is received at a different time than light reflected from the second surface [0022; 0043-45; 0051-53; 0056-61; 0068-72]. 
Regarding Claims 5 and 15, Turbide also teaches wherein a temporal profile of light reflected from the first surface overlaps with a temporal profile of light reflected from the second surface [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 7 and 17, Turbide also teaches transmitting one or more additional light pulses towards the target region and determining a corresponding arrival time for scattered or reflected light corresponding to each of the one or more additional light pulses [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 7 and 17, Turbide also teaches in response to a change in an environmental condition, obtaining another temporal profile corresponding to received scattered or reflected light for use in establishing the matched filter [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 8 and 18, Turbide also teaches in response to a change in an operating condition, obtaining another  temporal profile corresponding to received scattered or reflected light for use in establishing the matched filter [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claim 22, Turbide also teaches wherein the first optical receiver comprises a first photodetector; wherein the system comprises a first analog-to-digital converter coupled with the first photodetector; and wherein the first temporal profile is established base on a digital representation provided by the first analog-to-digital converter [0043-45; 0051-53; 0056-61; 0068-72], as separate receivers and ADCs are common in lidar detection systems. 
Regarding Claim 23, Turbide also teaches wherein the second optical receiver comprises a separate second photodetector; wherein the system comprises a second analog-to-digital converter coupled with the separate second photodetector [0043-45; 0051-53; 0056-61; 0068-72], as separate receivers and ADCs are common in lidar detection systems.
Regarding Claim 24, Turbide also teaches wherein the first and second photodetectors, the splitter, and the illuminator are included within an optical transceiver assembly [0043-45; 0051-53; 0056-61; 0068-72].

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 11, 13-18 and 22-24 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645